Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 01/12/2022 has been received and considered. Claims 1-40 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-40 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Costin (US 20050131571 A1) teaches a method inculding providing a garment previewing tool that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern created using a laser input file by a laser, wherein the garment previewing tool includes providing an option for the user to select the garment base and upon the user's selection, showing a first garment preview imagery on the computer screen comprising a jeans base image for the selected garment base, providing an option for the user to select a wear pattern from a menu of wear patterns, wherein each wear pattern is associated with a laser input file to be used by a laser to produce that wear pattern onto a jeans garment, showing a second garment preview imagery on the computer screen comprising the selected wear pattern in combination with the jeans base image, wherein the second garment preview imagery replaces the first garment preview image, in the second garment preview imagery, allowing the user to select the wear pattern and modify a position or sizing of the wear pattern relative to the jeans 
Mulligan et al. (US 20150066189 A1) teaches a receiving a set of images of the selected garment base, without a wear pattern, wherein the set of images comprises a plurality of two-dimensional images of the selected garment base, receiving a two-dimensional wear pattern image associated with the selected wear pattern, and generating a three-dimensional preview of the selected garment base with the selected wear pattern applied onto the surface of the selected garment base using the set of images of the selected garment base and the two-dimensional wear pattern image with the modified positioning or sizing of the selected wear pattern,
none of the prior art of record discloses a method for creating three-dimensional apparel imagery in an apparel design system, including:
 (Claim 1) “the second garment preview imagery is generated comprising 
generating an adjusted base image from the jeans base image without the selected wear pattern, 
generating a pattern mask based on the laser input file associated with the selected wear pattern, 

for the pixel at the pixel location of the second garment preview imagery, obtaining a second contribution by combining a second value associated with the pixel of the pattern mask at the pattern mask pixel location that corresponds to the pixel location of the second garment Page 3 of 13preview imagery and a value of a pixel of the adjusted base image at an adjusted base image pixel location that corresponds to the pixel location of the second garment preview imagery, 
combining the first contribution and the second contribution to obtain a combined value for the pixel at the pixel location of the second garment preview imagery, and 
updating for display the pixel of the second garment preview imagery as a color on the computer screen, wherein the color of the pixel corresponds to the combined value, ’”,
(Claim 21) “wherein the generating the second garment preview imagery comprises 
generating an adjusted base image from the jeans base image without the selected wear pattern, 
generating a pattern mask based on the laser input file associated with the selected wear pattern, 
Page 7 of 13for a pixel at a pixel location of the second garment preview imagery, obtaining a first contribution by combining a first value associated with a pixel of the pattern mask at a pattern mask pixel location that corresponds to the pixel location of the second garment preview imagery 
for the pixel at the pixel location of the second garment preview imagery, obtaining a second contribution by combining a second value associated with the pixel of the pattern mask at the pattern mask pixel location that corresponds to the pixel location of the second garment preview imagery and a value of a pixel of the adjusted base image at an adjusted base image pixel location that corresponds to the pixel location of the second garment preview imagery, 
combining the first contribution and the second contribution to obtain a combined value for the pixel at the pixel location of the second garment preview imagery, and 
updating the pixel of the second garment preview imagery as a color on the computer screen, wherein the color of the pixel corresponds to the combined value,”,
 (Claim 32) “wherein the generating the second garment preview imagery comprises 
generating an adjusted base image from the jeans base image without the selected wear pattern, 
generating a pattern mask based on the laser input file associated with the selected wear pattern, 
for a pixel at a pixel location of the second garment preview imagery, obtaining a first contribution by combining a first value associated with a pixel of the pattern mask at a pattern mask pixel location that corresponds to the pixel location of the second garment preview imagery and a value of a pixel of the jeans base image at a base image pixel location that corresponds to the pixel location of the second garment preview imagery, 
for the pixel at the pixel location of the second garment preview imagery, obtaining a second contribution by combining a second value associated with the pixel of the pattern mask at 
combining the first contribution and the second contribution to obtain a combined value for the pixel at the pixel location of the second garment preview imagery, and 
updating the pixel of the second garment preview imagery as a color on the computer screen, wherein the color of the pixel corresponds to the combined value,”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146